Citation Nr: 1445073	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  10-43 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to the service-connected right eyelid scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1957 to June 1960 and from April 1961 to April 1964. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.

The Board remanded the case in March 2014 for further evidentiary development.  The RO continued its previous denial in an August 2014 supplementary statement of the case, and the case is back before the Board for further appellate proceedings.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Per the Board's March 2014 remand directives, the Veteran was afforded a VA examination in May 2014, and the May 2014 VA examiner provided the requested opinions.  However, the rationale supporting the opinion regarding whether the Veteran's right eyelid scar aggravated the Veteran's headaches is inadequate as it was copied and pasted from the rationale that supports the opinion regarding whether the Veteran's right eyelid scar caused the Veteran's headaches.  Therefore, a VA addendum opinion should be obtained to determine whether the Veteran's headaches are aggravated by his service-connected right eyelid scar.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request that the VA examiner who conducted the May 2014 VA examination (or suitable substitute) provide an addendum opinion.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's headaches were aggravated (i.e., worsened) beyond the natural progress by the right eyelid scar, to include as a result of tenderness and pain of the scar.

If aggravation is found, the examiner should address the following medical issues: 

(1) the baseline manifestations of the Veteran's headaches found prior to aggravation; and 

(2) the increased manifestations which, in the examiner's opinion, are proximately due to the right eyelid scar.  

The examiner should provide a complete rationale for all opinions expressed.  Note that the May 2014 rationale regarding the above query only addressed the etiology of the headaches and not whether the headaches are aggravated by the service-connected disability.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

2. To help avoid future remand, the AOJ is asked to ensure that the required actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner (e.g., a complete rationale for any opinion is not provided), please undertake corrective action before the claims file is returned to the Board.  

3. After completing the above development and any additional development that is warranted, readjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



